Filed pursuant to Rule 433 File No. 333-156187 March 23, 2010 Thomson Reuters Corporation Final Pricing Term Sheet – 5.850% Notes due 2040 Issuer: Thomson Reuters Corporation Current Ratings: Baa1/A-/A-/AL CUSIP: 884903BH7 Security Type: SEC Registered Principal Amount: Maturity Date: April 15, 2040 Coupon: 5.850% Public Offering Price: 98.288% Yield to Maturity: 5.973% Spread: +137.5 basis points Benchmark Treasury: UST 4.375% due November 15, 2039 Treasury Yield/Price: 4.598% / 96-13 Trade Date: March 23, 2010 Settlement Date: March 30, 2010 Interest Payment Dates: April 15 & October 15, commencing October 15, 2010 Make-Whole Call: Greater of Par or T+ 25 basis points Joint Bookrunning Managers: J.P. Morgan Securities Inc. Morgan Stanley & Co. Incorporated RBS Securities Inc. UBS Securities LLC Senior Co-Managers Banc of America Securities LLC Deutsche Bank Securities Inc. RBC Capital Markets Corporation Co-Managers Barclays Capital Inc. BMO Capital Markets Corp. Citigroup Global Markets Inc. Credit Suisse Securities (USA) LLC Goldman, Sachs & Co. HSBC Securities (USA) Inc. Jefferies & Company, Inc. Scotia Capital (USA) Inc. Standard Chartered Bank TD Securities (USA) LLC 1 Note: A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. This communication is intended for the sole use of the person to whom it is provided by us. We expect that delivery of the notes will be made against payment therefor on or about the settlement date specified above, which will be the fifth business day following the date of this term sheet. Under Rule 15c6-1 of the Securities and Exchange Commission (the “SEC”) under the Securities Exchange Act of 1934, as amended, trades in the secondary market generally are required to settle in three business days, unless the parties to any such trade expressly agree otherwise. Accordingly, purchasers who wish to trade the notes on the date of this term sheet or the following business day will be required, by virtue of the fact that the notes initially will settle in T+5, to specify an alternate settlement cycle at the time of any such trade to prevent a failed settlement. Purchasers of the notes who wish to trade the notes on the date hereof or the following business day should consult their own advisor. The Issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the Issuer has filed with the SEC for more complete information about the Issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, the Issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling J.P. Morgan Securities Inc. collect at 1-212-834-4533, Morgan Stanley & Co. Incorporated toll free at 1-866-718-1649, RBS Securities Inc. toll free at 1-866-884-2071 or UBS Securities LLC toll free at 1-877-827-6444 ext 561-3884. 2
